          Case 21-31047 Document 16 Filed in TXSB on 03/31/21 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                             ENTERED
                                                                                             03/31/2021

In re:                                      §              Case No. 21-31047
         Greater Houston Pool               §
         Management, Inc.                   §              Chapter 11
         Debtor                             §
                                            §
         and                                §
                                            §
         Daniel James McInnis and           §              Case No. 21-31053
         Jennifer Jo McInnis                §
         Debtors                            §              Chapter 11
                                            §
         and                                §
                                            §              Case No. 21-31049
         Greater Houston Pool               §
         Builders LLC                       §              Chapter 11
         Debtor                             §
                                            §


                          ORDER FOR JOINT ADMINISTRATION
                               OF CHAPTER 11 CASES


         CAME ON for consideration the Motion Requesting Joint Administration of Chapter 11

Cases and upon considering the same finds good cause to grant the Motion and enters the following

Order.

         It is ORDERED the above styled cases are jointly administered.

          It is further ORDERED

         1.     One docket shall be maintained for the Debtors' cases and adversaries under the

case number assigned to the Greater Houston Pool Management, Inc. proceeding (Case No. 21-

31047).

         2.     The caption of the cases shall be modified to reflect the Greater Houston Pool

Management, Inc. Bankruptcy and any appropriate adversary number.


                                                1
         Case 21-31047 Document 16 Filed in TXSB on 03/31/21 Page 2 of 2




        3.      A notation substantially similar to the following notation shall be entered on the

dockets for Daniel James McInnis and Jennifer Jo McInnis and Greater Houston Pool Builders

LLC to reflect that going forward that cases shall be jointly administered under the Greater

Houston Pool Management, Inc. Chapter 11 case: “An order has been entered in this case directing

joint administration of this case solely for procedural purposes with the Chapter 11 bankruptcy

case of Greater Houston Pool Management, Inc, Case No. 21-31047. The docket case No. 21-

31047 should be consulted for all matters affecting this case.”

        4.      The Office of the U.S. Trustee shall conduct joint informal meetings and meetings

of creditors, as required.

        5.      One plan and disclosure statement may be filed for all three of these bankruptcy

cases; however, substantive consolidation is not being requested at this time.

        6.      Proofs of claim filed by creditors of any Debtor shall reflect the caption and case

number of the Debtor to which the claim relates and in whose case such claim is to be filed.

        7.      A separate claims register shall be maintained for each Debtor.

        8.      The Debtors shall be authorized, but are not required, to file the monthly operation

reports required by the United States Trustee on a consolidated basis.

        So ORDERED.

Signed: _______________
   March 31, 2021




                                                 2
